DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/23/2022 has been entered. Claims 1-12 are currently pending. Applicant’s amendments and remarks have overcome the objections to the drawings and specification previously set forth in the Non-Final Office Action mailed 01/27/2022. Applicant’s remarks have overcome the rejections of the claims under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 01/27/2022. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 05/23/2022, as well as the claim amendments made therein, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of a deployment system configured to maintain the reflector in the second shape and selectively allow  the reflector to transition, by motive force provided by strain energy stored in the sheet of material, from the second shape towards the first shape but prevent  the reflector from reaching the first shape such that the reflector has a third shape in which at least a portion of the reflector has a cylindrical parabolic shape.
Shi et al. (CN 104009278 B), Bekey (US 20040189545 A1), and Rahmat-Samii et al. (“Advanced Precipitation Radar Antenna: Array-Fed Offset Membrane Cylindrical Reflector Antenna”) teach a deployable cylindrical parabolic antenna comprising: a reflector including a sheet of material, the reflector capable of being deformed from a first shape in which the sheet of material has a first amount of strain energy to a second shape in which the sheet of material has a second amount of strain energy that is greater than the first amount of strain energy; a deployment system configured to maintain the reflector in the second shape and selectively allow  the reflector to transition from the second shape towards the first shape but prevent  the reflector from reaching the first shape such that the reflector has a third shape in which at least a portion of the reflector has a cylindrical parabolic shape; and a feed antenna located to receive an electromagnetic signal reflected by the at least a portion of the reflector having a cylindrical parabolic shape.
Hill et al. (US 6775046 B2) teaches a deployment system configured to maintain the reflector in the second shape and selectively allow  the reflector to transition, by motive force provided by strain energy stored in the sheet of material, from the second shape towards the first shape.

Claims 2-12 are dependent therefrom and are included in the allowable subject matter.

Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
07/20/2022